               Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 1 of 22




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

------------------------------------------------------------------------x
 Imani Hurst,

                            Plaintiff,                                      C.A. No.: 5:20-cv-1366




          -against-                                                         DEMAND FOR JURY TRIAL

 Equifax Information Services, LLC,
 Experian Information Solutions, Inc.,
 TransUnion, LLC,
 Procollect, Inc.,

                            Defendant(s).
------------------------------------------------------------------------x



                                                COMPLAINT
        Plaintiff Imani Hurst ("Plaintiff"), by and through her attorneys, and as for her Complaint

against Defendant Equifax Information Services, LLC (“Equifax”), Defendant Experian

Information Solutions, Inc. (“Experian”), Defendant TransUnion, LLC (“Transunion”), and

Defendant Procollect, Inc. (“Procollect”), respectfully sets forth, complains, and alleges, upon

information and belief, the following:



                                      JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

        U.S.C. § 1681p et seq.
         Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 2 of 22




2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

   acts and transactions occurred here, Plaintiff resides here, and Defendant transacts

   business here.

3. Plaintiff brings this action for damages arising from the Defendant's violations of 15

   U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).

4. Plaintiff also brings this action for damages arising from the Defendants who are debt

   collectors, violations of 15 U.S.C. § 1692 et seq., commonly known as the Fair Debt

   Collections Practices Act (“FDCPA”).



                                        PARTIES

5. Plaintiff is a resident of the State of Texas, County of Bexar, residing at 1207 Agora

   Palms, Apt. 1122, San Antonio, TX 78258.

6. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

   U.S.C. § 1681a(c).

7. Defendant Equifax Information Services, LLC is a consumer reporting agency as defined

   by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities in this

   judicial district. Defendant Equifax is a Georgia corporation registered to do business in

   the State of Texas, and may be served with process upon the Corporation Service

   Company, its registered agent for service of process at 211 E 7th Street, Ste 620, Austin,

   TX, 78701.

8. At all times material here to Equifax is a consumer reporting agency regularly engaged in

   the business of assembling, evaluating and disbursing information concerning consumers
          Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 3 of 22




     for the purpose of furnishing consumer reports, as said term is defined under 15 U.S.C.

     § 1681(d) to third parties.

9.   At all times material hereto, Equifax disbursed such consumer reports to third parties

     under a contract for monetary compensation.

10. Defendant Experian Information Solutions, Inc. (“Experian”) is a consumer reporting

     agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business

     activities in this judicial district. Defendant Experian is an Ohio corporation registered to

     do business in the State of Texas, and may be served with process upon CT Corporation,

     its registered agent for service of process at 1999 Bryan St., Ste. 900 Dallas, TX, 75201.

11. At all times material here to Experian is a consumer reporting agency regularly engaged

     in the business of assembling, evaluating and disbursing information concerning

     consumers for the purpose of furnishing consumer reports, as said term is defined under

     15 U.S.C. § 1681d to third parties.

12. At all times material hereto, Experian disbursed such consumer reports to third parties

     under a contract for monetary compensation.

13. Defendant Transunion is a consumer reporting agency as defined by 15 U.S.C. § 1681a(f)

     and conducts substantial and regular business activities in this judicial district. Defendant

     Transunion is a Delaware corporation registered to do business in the State of Texas, and

     may be served with process upon the Corporation Service Company d/b/a CSC - Lawyers

     Incorporating Service, its registered agent for service of process at 211 E. 7th Street,

     Suite 620, Austin, TX, 78701.

14. At all times material here to Transunion is a consumer reporting agency regularly

     engaged in the business of assembling, evaluating and disbursing information concerning
         Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 4 of 22




   consumers for the purpose of furnishing consumer reports, as said term is defined under

   15 U.S.C. § 1681d to third parties.

15. At all times material hereto, Transunion disbursed such consumer reports to third parties

   under a contract for monetary compensation.

16. Defendant Procollect, Inc. is a person who furnishes information to consumer reporting

   agencies under 15 U.S.C. § 1681s-2. Procollect is a Texas corporation located at 12170

   N. Abrams Rd., Suite 100, Dallas, Texas 75243.

17. Defendant Procollect, Inc. is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and used in the FDCPA.

18. Defendant Procollect, Inc. was acting as a debt collector with respect to the collection of

   the Plaintiff’s alleged debt.



                              FACTUAL ALLEGATIONS

19. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth at

   length herein.


                                   Procollect Dispute and Violation

20. On information and belief, on a date better known to Defendants Transunion, Equifax

   and Experian, hereinafter (“the Bureaus”), the Bureaus prepared and issued credit reports

   concerning the Plaintiff that included inaccurate and materially misleading information

   relating to a Procollect collection account.
        Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 5 of 22




21. On November 12, 2016, Plaintiff entered a residential lease with landlord Prado SH, LP

   d/b/a Prado Student Living Apartments (“Landlord”), with the lease term set to start

   August 19, 2017, and conclude July 31, 2018.

22. The lease included a clause allowing Armed Services member tenants and their family

   members and dependents to terminate the lease in the event they receive transfer orders

   after the date of the lease.

23. At the time of the lease signing, Plaintiff’s parent was an Armed Services member

   stationed at Fort Sam Houston, TX.

24. On or about April 6, 2017, Plaintiff’s parent received transfer orders to Lacey, WA.

25. In April 2017, upon being informed of the transfer order, Landlord verbally terminated

   the lease prior to the start of the lease term.

26. Upon information and belief, Landlord knowingly and erroneously represents that the

   lease was signed in September 2017, after the posting transfer orders were issued.

27. Landlord subsequently retained Procollect to knowingly and improperly collect

   Plaintiff’s alleged outstanding balance for the entirety of the terminated lease term.

28. The inaccurate information furnished by Defendant Procollect and published by the

   Bureaus is inaccurate since the lease was properly terminated with the Landlord and,

   hence, Plaintiff is not responsible for the lease balance.

29. The Bureaus have been reporting this inaccurate information through the issuance of false

   and inaccurate credit information and consumer reports that they have disseminated to

   various persons and credit grantors, both known and unknown.
         Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 6 of 22




30. Plaintiff notified the Bureaus that she disputed the accuracy of the information being

   reporting on or around February 20, 2019, specifically stating in sperate letters sent to

   each Bureau that she was disputing the reporting of this collection account.

31. It is believed and therefore averred that the Bureaus notified Defendant Procollect of the

   Plaintiff’s disputes.

32. Upon receipt of the dispute of the account from the Bureaus, Procollect failed to timely

   conduct a reasonable investigation and continued to report false and inaccurate adverse

   information on the consumer reports of the Plaintiff with respect to the disputed account.

33. Had Procollect done a reasonable investigation it would have been revealed to Procollect

   that this balance is not the Plaintiff’s responsibility.

34. Additionally, Defendant Procollect failed to continuously mark the account as disputed

   despite receiving notice of the Plaintiff’s dispute.

35. Despite the dispute by the Plaintiff that the information on her consumer report was

   inaccurate with respect to the disputed account, the Bureaus did not timely evaluate or

   consider any of the information, claims, or evidence of the Plaintiff and did not timely

   make an attempt to substantially reasonably verify that the derogatory information

   concerning the disputed account was inaccurate.

36. The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

   investigation and deleting the disputed trade line within 30 days of receiving Plaintiff’s

   dispute letter.

37. Notwithstanding Plaintiff’s efforts, Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit grantors.
           Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 7 of 22




38. As a result of Defendants’ failure to comply with the FCRA, Plaintiff has suffered a

   decreased credit score due to the inaccurate information on Plaintiff’s credit file and a

   chilling effect on future applications for credit, and the mental and emotional pain,

   anguish, humiliation and embarrassment of credit denial.




                                   FIRST CAUSE OF ACTION

                      (Willful Violation of the FCRA as to Equifax)
39. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

   fully stated herein with the same force and effect as if the same were set forth at length

   herein.

40. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.,

41. Equifax violated 15 U.S.C. § 1681e by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report and

   credit files that Equifax maintained concerning the Plaintiff.

42. Equifax has willfully and recklessly failed to comply with the Act. The failure of Equifax

   to comply with the Act include but are not necessarily limited to the following:

             a) The failure to follow reasonable procedures to assure the maximum possible

                accuracy of the information reported;

             b) The failure to correct erroneous personal information regarding the Plaintiff

                after a reasonable request by the Plaintiff;

             c) The failure to remove and/or correct the inaccuracy and derogatory credit

                information after a reasonable request by the Plaintiff;
            Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 8 of 22




              d) The failure to promptly and adequately investigate information which

                  Defendant Equifax had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Equifax to

                  delete;

              h) The failure to take adequate steps to verify information Equifax had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   43. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

       loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   44. The conduct, action and inaction of Equifax was willful, rendering Equifax liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge/ and or

       Jury pursuant to 15 U.S.C. § 1681n.

   45. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Imani Hurst, an individual, demands judgment in her favor against

Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.



                               SECOND CAUSE OF ACTION
          Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 9 of 22




                     (Negligent Violation of the FCRA as to Equifax)
46. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

   fully stated herein with the same force and effect as if the same were set forth at length

   herein.

47. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.

48. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

   credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

   reinvestigation and by failing to maintain reasonable procedures with which to verify the

   disputed information in the credit file of the Plaintiff.

49. Equifax has negligently failed to comply with the Act. The failure of Equifax to comply

   with the Act include but are not necessarily limited to the following:

             a) The failure to follow reasonable procedures to assure the maximum possible

                accuracy of the information reported;

             b) The failure to correct erroneous personal information regarding the Plaintiff

                after a reasonable request by the Plaintiff;

             c) The failure to remove and/or correct the inaccuracy and derogatory credit

                information after a reasonable request by the Plaintiff;

             d) The failure to promptly and adequately investigate information which

                Defendant Equifax had notice was inaccurate;

             e) The continual placement of inaccurate information into the credit report of the

                Plaintiff after being advised by the Plaintiff that the information was inaccurate;

             f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                the information;
           Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 10 of 22




                 g) The failure to promptly delete information that was found to be inaccurate, or

                    could not be verified, or that the source of information had advised Equifax to

                    delete;

                 h) The failure to take adequate steps to verify information Equifax had reason to

                    believe was inaccurate before including it in the credit report of the consumer.

   50. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

       loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   51. The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   52. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Imani Hurst, an individual, demands judgment in her favor against

Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                                  THIRD CAUSE OF ACTION
                         (Willful Violation of the FCRA as to Experian)
   53. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.

   54. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   55. Experian violated 15 U.S.C. § 1681e by failing to establish or to follow reasonable

       procedures to assure maximum possible accuracy in the preparation of the credit report and

       credit files that Experian maintained concerning the Plaintiff.
        Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 11 of 22




56. Experian has willfully and recklessly failed to comply with the Act. The failure of Experian

   to comply with the Act include but are not necessarily limited to the following:

           a) The failure to follow reasonable procedures to assure the maximum possible

               accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff

               after a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which

               Defendant Experian had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was inaccurate;

           f) The failure to promptly delete information that was found to be inaccurate, or

               could not be verified, or that the source of information had advised Experian to

               delete;

           g) The failure to take adequate steps to verify information Experian had reason to

               believe was inaccurate before including it in the credit report of the consumer.

57. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

   by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

   emotional pain, anguish, humiliation and embarrassment of credit denial.

58. The conduct, action and inaction of Experian was willful rendering Experian liable for

   actual, statutory and punitive damages in an amount to be determined by a Judge/ and or

   Jury pursuant to 15 U.S.C. § 1681n.
              Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 12 of 22




   59. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Imani Hurst, an individual, demands judgment in her favor against

Defendant, Experian, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                                 FOURTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Experian)
   60. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.

   61. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   62. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

       credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

       reinvestigation and by failing to maintain reasonable procedures with which to verify the

       disputed information in the credit file of the Plaintiff.

   63. Experian has negligently failed to comply with the Act. The failure of Experian to comply

       with the Act include but are not necessarily limited to the following:

                 a) The failure to follow reasonable procedures to assure the maximum possible

                    accuracy of the information reported;

                 b) The failure to correct erroneous personal information regarding the Plaintiff

                    after a reasonable request by the Plaintiff;

                 c) The failure to remove and/or correct the inaccuracy and derogatory credit

                    information after a reasonable request by the Plaintiff;
           Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 13 of 22




                 d) The failure to promptly and adequately investigate information which

                    Defendant Experian had notice was inaccurate;

                 e) The continual placement of inaccurate information into the credit report of the

                    Plaintiff after being advised by the Plaintiff that the information was inaccurate;

                 f) The failure to promptly delete information that was found to be inaccurate, or

                    could not be verified, or that the source of information had advised Experian to

                    delete;

                 g) The failure to take adequate steps to verify information Experian had reason to

                    believe was inaccurate before including it in the credit report of the consumer.

   64. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   65. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   66. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Imani Hurst, an individual, demands judgment in her favor against

Defendant, Experian, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                                   FIFTH CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Transunion)
   67. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.
        Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 14 of 22




68. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

69. Transunion violated 15 U.S.C. § 1681e by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report and

   credit files that Transunion maintained concerning the Plaintiff.

70. Transunion has willfully and recklessly failed to comply with the Act. The failure of

   Transunion to comply with the Act include but are not necessarily limited to the following:

           a) The failure to follow reasonable procedures to assure the maximum possible

               accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff

               after a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which

               Defendant Transunion had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was inaccurate;

           f) The failure to promptly delete information that was found to be inaccurate, or

               could not be verified, or that the source of information had advised Transunion

               to delete;

           g) The failure to take adequate steps to verify information Transunion had reason

               to believe was inaccurate before including it in the credit report of the

               consumer.
              Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 15 of 22




   71. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   72. The conduct, action and inaction of Transunion was willful rendering Transunion liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge/ and or

       Jury pursuant to 15 U.S.C. § 1681n.

   73. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion in

       an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Imani Hurst, an individual, demands judgment in her favor against

Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                                  SIXTH CAUSE OF ACTION
                     (Negligent Violation of the FCRA as to Transunion)
   74. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.

   75. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   76. Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

       the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

       conducting reinvestigation and by failing to maintain reasonable procedures with which to

       verify the disputed information in the credit file of the Plaintiff.

   77. Transunion has negligently failed to comply with the Act. The failure of Transunion to

       comply with the Act include but are not necessarily limited to the following:
        Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 16 of 22




           a) The failure to follow reasonable procedures to assure the maximum possible

               accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff

               after a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which

               Defendant Transunion had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was inaccurate;

           f) The failure to promptly delete information that was found to be inaccurate, or

               could not be verified, or that the source of information had advised Transunion

               to delete;

           g) The failure to take adequate steps to verify information Transunion had reason

               to believe was inaccurate before including it in the credit report of the

               consumer.

78. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered damage

   by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

   emotional pain, anguish, humiliation and embarrassment of credit denial.

79. The conduct, action and inaction of Transunion was negligent, entitling the Plaintiff to

   damages under 15 U.S.C. § 1681o.

80. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion in

   an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.
           Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 17 of 22




   WHEREFORE, Plaintiff, Imani Hurst, an individual, demands judgment in her favor against

Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                               SEVENTH CAUSE OF ACTION
                  (Willful Violation of the FCRA as to Defendant Procollect)
   81. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.

   82. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   83. Pursuant to the Act, all persons who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   84. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.

   85. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a

       furnisher such as the above listed above must report the results to other agencies which

       were supplied such information.

   86. The Defendant Procollect violated 15 U.S.C. § 1681s2-b by the publishing of the Account

       Liability Representation; by failing to fully and improperly investigate the dispute of the

       Plaintiff with respect to the Account Liability Representation; by failing to review all
           Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 18 of 22




       relevant information regarding same by failing to correctly report results of an accurate

       investigation to the credit reporting agencies.

   87. Specifically, the Defendant Procollect continued to report this account on the Plaintiff’s

       credit report after being notified of her dispute regarding the account balance.

   88. Additionally, Defendant Procollect failed to continuously mark the account as disputed

       despite receiving notice of the Plaintiff’s dispute.

   89. As a result of the conduct, action and inaction of the Defendant Procollect, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

       and the mental and emotional pain, anguish, humiliation and embarrassment of credit

       denials.

   90. The conduct, action and inaction of Defendant Procollect was willful, rendering Defendant

       Procollect liable for actual, statutory and punitive damages in an amount to be determined

       by a jury pursuant to 15 U.S.C. § 1681n.

   91. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

       Procollect in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Imani Hurst, an individual, demands judgment in her favor against

Defendant Procollect for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                                EIGHTH CAUSE OF ACTION
                  (Negligent Violation of the FCRA as to Defendant Procollect)
   92. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

       fully stated herein with the same force and effect as if the same were set forth at length

       herein.
          Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 19 of 22




93. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.

94. Pursuant to the Act, all person who furnished information to reporting agencies must

   participate in re-investigations conducted by the agencies when consumers dispute the

   accuracy and completeness of information contained in a consumer credit report.

95. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

   when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

   furnisher must then conduct a timely investigation of the disputed information and review

   all relevant information provided by the agency.

96. The results of the investigation must be reported to the agency and, if the investigation

   reveals that the original information is incomplete or inaccurate, the information from a

   furnisher such as the above-named Defendant must report the results to other agencies

   which were supplied such information.

97. Defendant Procollect is liable to the Plaintiff for failing to comply with the requirements

   imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2.

98. After receiving the Dispute Notices from the Bureaus, Defendant Procollect negligently

   failed to conduct its reinvestigation in good faith.

99. A reasonable investigation would require a furnisher such as Defendant Procollect to

   consider and evaluate a specific dispute by the consumer, along with all other facts,

   evidence and materials provided by the agency to the furnisher.

100.        Additionally, Defendant Procollect failed to continuously mark the account as

   disputed despite receiving notice of the Plaintiff’s dispute.
           Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 20 of 22




   101.        The conduct, action and inaction of Defendant Procollect was negligent, entitling

       the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   102.        As a result of the conduct, action and inaction of the Defendant Procollect, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

       of credit denials.

   103.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant Procollect in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n and 1681o.

   WHEREFORE, Plaintiff, Imani Hurst, an individual, demands judgment in her favor against

Defendant PROCOLLECT, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681n.

                                  NINTH CAUSE OF ACTION
                            (Violations of the FDCPA as to Procollect)

   104.        Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   105.        Defendant Procollect’ s continued credit reporting and failure to notate the

       account as disputed, after receiving notice of the Plaintiff’s dispute, is a violation of

       numerous provisions of the FDCPA, including but not limited to 15 U.S.C. §§ 1692d,

       1692e (2), 1692e (5), 1692e (8), 1692(10), and 1692f.

   106.        As a result of the Defendant’s violations of the FDCPA, Plaintiff has been

       damaged and is entitled to damages in accordance with the FDCPA.
          Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 21 of 22




                               DEMAND FOR TRIAL BY JURY

   107.      Plaintiff demands and hereby respectfully requests a trial by jury for all claims

      and issues this complaint to which Plaintiff is or may be entitled to a jury trial.



                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

      a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

          each negligent violation as alleged herein;

      b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

      c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For actual damages provided and pursuant to 15 U.S.C. § 1692k(a)(1);

      g) For statutory damages provided and pursuant to 15 U.S.C. § 1692k(a)(2)(A);

      h) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1692k(a)(3); 15

          U.S.C. § 1681n(a)(3), 15 U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      i) For any such other and further relief, as well as further costs, expenses and

          disbursements of this action as this Court may deem just and proper

Dated: November 29, 2020

                                                     /s/ Yaakov Saks
                                                     Stein Saks, PLLC
                                                     By: Yaakov Saks
                                                     285 Passaic Street
                                                     Hackensack, NJ 07601
                                                     Phone: (201) 282-6500 ext. 101
                                                     Fax: (201)-282-6501
                                                     ysaks@steinsakslegal.com
Case 5:20-cv-01366 Document 1 Filed 11/29/20 Page 22 of 22
